DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received on 12 May 2021 have been entered and overcome the claim rejections cited in the previous office action.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record neither shows or suggests a reflective sheet for a display apparatus comprising, in addition to other limitations of the claim, a plurality of beading patterns protruding from a surface of the sheet, wherein a shape of a contact portion of the plurality of beading patterns that contacts a surface facing the reflective sheet comprises one from among a hollow polygonal shape, a hollow circular shape, and a hollow elliptic shape, and wherein the contact portion of the plurality of beading patterns surrounds an exposed portion of the sheet that is exposed to the surface facing the reflective sheet.
Due to their dependencies upon independent claim 1, claim 2-15 and 21-22 are also allowable.
Regarding independent claim 16, the prior art of record neither shows or suggests a display apparatus comprising, in addition to other limitations of the claim, a reflective sheet for a display apparatus comprising a plurality of beading patterns 
Due to their dependencies upon independent claim 16, claim 17-20 are also allowable.
The subject reflective sheet described earlier is provided for enhancing the rigidity of the reflective sheet, thereby improving image stain phenomenon of the display apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        20 May 2021